IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-79,016-05


                   EX PARTE CHRISTOPHER RAY BARTEN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 1111900-A IN THE 232RD DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of sexual assault

of a child and sentenced to life imprisonment. The Fourteenth Court of Appeals affirmed his

conviction. Barten v. State, 14-09-00292-CR (Tex.App.—Houston [14th Dist.] July 15, 2010)(not

designated for publication).

        Applicant contends that his appellate counsel rendered ineffective assistance because counsel

failed to timely notify Applicant that his conviction had been affirmed and failed to inform Applicant

that he a right to file a petition for discretionary review.
                                                                                                      2

       Appellate counsel filed an affidavit with the trial court. The trial court has entered findings

of fact and conclusions of law that appellate counsel failed to timely notify Applicant that his

conviction had been affirmed and failed to provide Applicant notice of his right to file a pro se

petition for discretionary review. The trial court recommends that relief be granted. Ex parte

Wilson, 956 S.W.2d 25 (Tex. Crim. App. 1997).

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fourteenth Court of Appeals in Cause No. 14-09-

00292-CR that affirmed his conviction in Cause No. 1111900 from the 232nd District Court of

Harris County. Applicant shall file his petition for discretionary review with this Court within 30

days of the date on which this Court’s mandate issues.



Delivered: April 1, 2015
Do not publish